Exhibit 10.1
AMENDMENT TO OPTION AGREEMENTS
     This Amendment to Option Agreement(s) (“Amendment”) is entered into as of
the 13th day of March 2009, by and between Community First, Inc., a Tennessee
corporation (the “Company”), and Marc R. Lively, the President and Chief
Executive Officer of the Company (“Executive”).
W I T N E S S E T H:
     WHEREAS, the Company and Executive desire to amend certain exercise
provisions of the Management Stock Option Agreement, dated as of October 15,
2002, between the Company and Executive (the “2002 Option Agreement”) and the
Management Stock Option Agreement, dated as of July 21, 2004, between the
Company and Executive (the “2004 Option Agreement” and, together with the 2002
Option Agreement, the “Option Agreements”), copies of which are attached hereto
as Exhibit A.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, the receipt,
sufficiency and mutuality of which are hereby acknowledged, the Company and
Executive hereby agree as follows.
     1. Amendments. Section 8 of the 2002 Option Agreement and Section 7 of the
2004 Option Agreement are each hereby deleted in their entirety and replaced
with the following:
     “Manner of Exercise. Subject to the terms and conditions hereof, the Option
may be exercised by giving written notice to the Company, which notice shall
state the election to exercise the Option and the number of Shares in respect of
which it is being exercised. The Option Price and all federal, state and local
taxes required to be withheld with respect to any exercise of the Option shall
be paid or satisfied in full at the time of exercise (i) with cash or cash
equivalents, (ii) by transfer, either actually or by attestation, to the Company
of shares of Common Stock then held by the Optionee, valued at their Fair Market
Value (as defined in the Plan) on the date of exercise or (iii) by a combination
of such cash (or cash equivalents) and shares. Additionally, the Optionee may
authorize the Company to withhold from the Optionee a sufficient number of
Shares having an aggregate Fair Market Value (as defined in the Plan) on the
date of exercise equal to the Option Price plus the total amount of all federal,
state and local taxes required to be withheld with respect to any exercise of
the Option.”
     2. Effect of Amendments. Except as expressly modified by the terms of this
Amendment, the provisions of the Option Agreements shall continue in full force
and effect.
     3. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original, and all of which, taken together, shall
be deemed to be one and the same instrument.
     4. Headings. The sections, subjects and headings in this Amendment are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Amendment.
     5. Governing Law. The validity, interpretation and effect of this Amendment
shall be governed exclusively by the laws of the State of Tennessee without
regard to the choice of law principals thereof.
     6. Severability. Should any part of this Amendment be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
and enforceability of the remaining portion.

 



--------------------------------------------------------------------------------



 



     7. Successors. This Amendment shall be binding upon and inure to the
benefit of the respective parties and their permitted assigns and successors in
interest.
     8. Waivers. No waivers of any breach of any of the terms or conditions of
this Amendment shall be held to be a waiver of any other or subsequent breach;
nor shall any waiver be valid or binding unless the same shall be in writing and
signed by the party alleged to have granted the waiver.
[Signature Page to Follow]
     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first written above.

              /s/ Marc R. Lively           Marc R. Lively
 
            COMMUNITY FIRST, INC.
 
       
 
  By:   /s/ Dianne Scroggins
 
       
 
  Name:   Dianne Scroggins
 
  Title:   Chief Financial Officer

2



--------------------------------------------------------------------------------



 



Exhibit A
Option Agreements
See Attached

3